EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 26, 2013 relating to the financial statements and the effectiveness of internal control over financial reporting of Newfield Exploration Company, which appears in Newfield Exploration Company’s Annual Report on Form 10-K for the year ended December 31, 2012. /s/ PricewaterhouseCoopers LLP Houston, Texas May 22, 2013
